DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,769,439. Although the claims at issue are the invention defined by the claims of the instant application are anticipated by the invention stipulated by the claims of the ‘439 patent.
With respect to claim 21 of the instant application, claim 1 of the ‘439 patent stipulates a method for first camera and unmanned mobile device collaboration to improve identification of an object of interest (lines 1-3, where the “fixed” camera is a “first” camera), the method comprising: receiving, at an electronic processing device from a first camera, a captured first point of view of a first captured object and determining, with a first level of certainty in a predetermined level of certainty range, that the captured first point of view of the first object matches a first stored object of interest (lines 4-9); causing, by the electronic processing device, a dispatch instruction and intercept information to be transmitted (i.e., “wirelessly broadcast for receipt”) to one or more camera-equipped unmanned mobile vehicles (lines 10-13), the intercept information including (line 14) information sufficient to identify either the first captured object or a vehicle with which the first captured object is travelling (lines 15-18) and information identifying a desired second point of view of the first captured object different from the first point of view (lines 18-20); receiving, by the electronic processing device, via the one or more camera-equipped unmanned mobile vehicles, a captured second point of view of the first captured object (lines 21-24); and using, by the electronic processing device, the captured second point of view of the first captured object to determine, with a second level of certainty, that the first captured object matches the stored object of interest (lines 25-28).
Similarly, with respect to claim 40 of the instant application, claim 20 of the ‘439 patent stipulates an electronic processing device for first camera (the “fixed” camera is a “first” 
Finally, dependent claims 22-39 of the instant application correspond substantially identically to dependent claims 2-19 of the ‘439 patent, so that the invention variously defined by these dependent claims in the instant application is also anticipated by the invention as variously stipulated by the dependent claims of the ‘439 patent.

Claims 21-25, 27, 32-33, 35-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11-15, and 19 of U.S. Patent No. 10,902,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention as variously stipulated by the claims of the ‘267 patent.
With respect to claim 21 of the instant application, claim 1 of the ‘267 patent stipulates a method for first camera (where the “fixed” camera is a “first” camera) and unmanned mobile device collaboration to improve identification of an object of interest (lines 1-3), the method comprising: receiving, at an electronic processing device from a first camera, a captured first point of view of a first captured object and determining, with a first level of certainty in a predetermined level of certainty range, that the captured first point of view of the first object matches a first stored object of interest (lines 4-9); causing, by the electronic processing device, a dispatch instruction and intercept information to be transmitted to one or more camera-equipped unmanned mobile vehicles (lines 21-24), the intercept information including (line 24) information sufficient to identify either the first captured object or a vehicle with which the first captured object is travelling (lines 26-28) and information identifying a desired second point of view of the first captured object different from the first point of view (lines 28-30); receiving, by the electronic processing device, via the one or more camera-equipped unmanned mobile vehicles, a captured second point of view of the first captured object (lines 31-34); and using, by the electronic processing device, the captured second point of view of the first captured object to determine, with a second level of certainty, that the first captured object matches the stored object of interest (lines 35-39).

Finally, dependent claims 22-25, 27, 32-33, and 35-37 of the instant application correspond substantially to dependent claims 2-5, 7, 11-12, and 13-15, respectively, of the ‘267 patent, so that the invention variously defined by these dependent claims in the instant .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra et al., Kleinbeck, and Choi et al. were variously cited in related application SN 16/308,503 and are made of record herein. While Mishra et al. appears to teach using unmanned mobile vehicles to capture images from a plurality of points-of-view, there does not appear to be any suggestion in Mishra et al. or any of the other prior art that these different points-of-view be associated with different levels of certainty that the object being imaged matches a stored object of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
11 August 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665